         Case 1:18-cv-02069-TNM Document 14 Filed 01/30/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                       )
CENTER FOR BIOLOGICAL DIVERSITY,                       )
                                                       )
                             Plaintiff,                )
                                                                      Civ. A. No. 18-2069 (TNM)
                                                       )
           v.
                                                       )
U.S. FISH AND WILDLIFE SERVICE,                        )
                                                       )
                             Defendant.                )


                    NOTICE OF RESTORED GOVERNMENT FUNDING

       Pursuant to this Court’s Minute Order, Defendant notifies the Court and Plaintiff that an

appropriations act providing funding to the Department of Justice (“DOJ”) for a three-week period of

time was enacted on January 25, 2019. Consequently, DOJ attorneys, including the undersigned

Assistant United States Attorney assigned to this case, are now authorized by law to resume work on

civil matters, including matters that are not “emergencies involving the safety of human life or the

protection of property.” 31 U.S.C. § 1342.


                                          Respectfully submitted,

                                          JESSIE K. LIU
                                          UNITED STATES ATTORNEY
                                          D.C. BAR NUMBER 472845

                                          DANIEL F. VAN HORN, D.C. Bar No. 924092
                                          Chief, Civil Division

                                                  /s/
                                          RHONDA L. CAMPBELL, D.C. Bar No. 462402
                                          Assistant United States Attorneys
                                          Civil Division
                                          555 4th Street, N.W.
                                          Washington, D.C. 20530
                                          (202) 252-2559
                                          Rhonda.campbell@usdoj.gov

                                          Counsel for United States
